Franklin County, No. 93AP-1131. This cause is pending before the court on the certification of conflict by the Court of Appeals for Franklin County. Upon notice to this court that appellee is indigent and is not represented by counsel,
IT IS ORDERED by the court, sua sponte, effective August 8, 1994, that counsel be appointed for appellee and this matter is remanded to the court of appeals for appointment of counsel pursuant to S.Ct.Prac.R. II(2)(D)(2).
IT IS FURTHER ORDERED that appellee’s merit brief shall be due within thirty days of the date of appointment of counsel.